DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 11/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01 (a)).
Status of Claims
This is the first non-final office action on the merits of Application No. 17/081,225 filed on 10/27/2020. Claims 1-16 are pending. Claims 4-7, and 14-16 have been withdrawn. Claims 4, 6 and 14 identified as reading on the elected species have been withdrawn by the examiner. In claim 1 the output is from the 4th rotary element which is C1 and C2 in figure 1. Claims 4 and 14 has the output being a ring gear which is consistent with non-elected species 2. Claim 6 has a gearing arrangement that is consistent with species 3 as represented by figure 5. As such claims 4, 6 and 14 are withdrawn as being directed to non-elected species.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no KR10-2020-0074489, filed on 06/18/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghavan et al. (US 20060240929 A1)(hereinafter “Raghavan”).
Regarding claims 1, Raghavan teaches a powertrain (fig. 8a) for a hybrid vehicle, comprising:
 a complex planetary gear set (720, 730) including a first rotary element (736), a second rotary element (732), a third rotary element (722), and a fourth rotary element (726);
 an input shaft (17) connected with an engine  (12) and configured to be selectively connected (via 752 and 750) to the first rotary element (736) and the second rotary element (732) of the complex planetary gear set; 
a motor generator (MG1) connected to the first rotary element (736) of the complex planetary gear set; 

 a second brake (757) configured to selectively connect the third rotary element (722) of the complex planetary gear set to the transmission case (760); and
 an output shaft (19) connected to the fourth rotary element (726) of the complex planetary gear set.
Regarding claims 2, Raghavan teaches the powertrain of claim 1, wherein a first clutch (750) is disposed between the input shaft (17) and the first rotary element (736) of the complex planetary gear set, and a second clutch (752) is disposed between the input shaft (17) and the second rotary element (732) of the complex planetary gear set.
Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucknor et al. (US 20070072725 A1)(hereinafter “Bucknor”).
Regarding claims 1, Bucknor teaches a powertrain (fig. 2a) for a hybrid vehicle, comprising:
 a complex planetary gear set (120, 130) including a first rotary element (122), a second rotary element (136), a third rotary element (124), and a fourth rotary element (126);
 an input shaft (17) connected with an engine (12) and configured to be selectively connected (via 150 and 152) to the first rotary element (122) and the second rotary element (136) of the complex planetary gear set; 
a motor generator (MG2) connected to the first rotary element (122) of the complex planetary gear set; 

 a second brake (155) configured to selectively connect the third rotary element (124) of the complex planetary gear set to the transmission case (160); and
 an output shaft (19) connected to the fourth rotary element (126) of the complex planetary gear set.
Regarding claims 2, Bucknor teaches the powertrain of claim 1, wherein a first clutch (150) is disposed between the input shaft and the first rotary element of the complex planetary gear set, and a second clutch (152) is disposed between the input shaft and the second rotary element of the complex planetary gear set.
Regarding claims 8, Bucknor teaches the powertrain of claim 2, further comprising: a third clutch (192) is disposed between the first rotary element (122) of the complex planetary gear set and the motor generator (MG2), wherein the third clutch is connected in series to the first clutch (150) disposed between the first rotary element (122) and the input shaft (17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (US 20060240929 A1)(hereinafter “Raghavan”) in view of Bucknor et al. (US 20070072725 A1)(hereinafter “Bucknor”).
Regarding claim 9, Raghavan teaches a powertrain for a hybrid vehicle (fig. 8a), comprising: 
a complex planetary gear set (720, 730) including a first rotary element (736), a second rotary element (732), a third rotary element (722), and a fourth rotary element (726);
 an input shaft (17) connected with an engine  (12) and configured to be selectively connected (via 750 and 752) to the first rotary element (736) and the second rotary element (732) of the complex planetary gear set; 
a motor generator (MG1) connected to the first rotary element (736) of the complex planetary gear set; 
a first brake(754) configured to selectively connect the second rotary element (732) of the complex planetary gear set to a transmission case (760);
 a second brake (757) configured to selectively connect the third rotary element (722) of the complex planetary gear set to the transmission case (760); and
 an output shaft (19) connected to the fourth rotary element (726) of the complex planetary gear set.
However, Raghavan fails to teach a motor generator configured to be independently connected to the first rotary element and the third rotary element of the complex planetary gear set; 
Bucknor discloses a multi-mode electrically variable transmission (fig. 1) wherein a motor generator (MG2) configured to be independently connected (via 92) to the first rotary element (34) and the third rotary element (36) of the complex planetary gear set (20, 30) so that the motor is continuously connected to a member of a dog clutch that allows the motor to be selectively connected to one of a pair of members of the planetary gear sets. As a results, the transmission are capable of operating in various modes (see para 84) by employing the dog clutch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Raghavan to employ the dog clutch between the first and third rotary element as taught by Bucknor so that the powertrain can be operable by various modes by employing a dog clutch.
As modified, the powertrain would have a motor generator configured to be independently connected to the first rotary element and the third rotary element of the complex planetary gear set.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (US 20060240929 A1)(hereinafter “Raghavan”) in view of Bucknor et al. (US 20070072725 A1)(hereinafter “Bucknor”) and further in view of Asano et al. (US 20110021301 A1)(hereinafter “Asano”). Note: Since the Asano ref has been used for the details of two-say device, claim 10-11 are combined together under one motivational statement for clarification. 
Regarding claim 10, Raghavan/Bucknor teaches the powertrain as modified according to claim 9, wherein: the motor generator is connected to the first rotary element and the third 
However Raghavan/Bucknor fails to disclose that the two-way device is using two different pistons that are driven by hydraulic pressure.
Asano discloses a hydraulic vehicle clutch system (fig. 1, 8) wherein the clutch system (601) uses two actuators (618, 619, each actuator has its own piston, e.g. 618b, 619b) that are driven by hydraulic pressure (see para 62) so that the torque can be increased effectively without increasing the size of the motor by changing the displacement setting (see para 63) and thereby enhance the performance of the powertrain.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Raghavan to employ the pistons arrangement as taught by Asano so that the torque of the powertrain can be increased by changing the displacement setting.
As modified, the powertrain would have the motor generator that is connected to the first rotary element and the third rotary element of the complex planetary gear set through a two-way device, and the two-way device is configured to independently connect the motor generator to the first rotary element and the third rotary element by using two different pistons that are driven by hydraulic pressure.
Regarding claim 11, Asano teaches a hydraulic vehicle clutch system (fig. 1,8 ) wherein the two-way device includes: a retainer (e.g. 618c, 619c, fig. 1) connected to the motor generator (M); a first hub (e.g. the hub friction plates 613 upper  is connected) connected to a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Raghavan to employ the two-way device as taught by Asano so that the torque of the powertrain can be increased by changing the displacement setting.
As modified, the powertrain would have the motor generator that is connected to the first rotary element and the third rotary element of the complex planetary gear set through a two-way device, and the two-way device is configured to independently connect the motor generator to the first rotary element and the third rotary element by using two different pistons that are driven by hydraulic pressure and the two-way device includes: a retainer connected to the motor generator; a first hub connected to the first rotary element; a second hub connected to the second rotary element; a first piston configured to slide straight in the retainer to be engaged with the first hub; a second piston configured to slide straight in the retainer to be engaged with the second hub; and a casing configured to surround the retainer, the first piston, and the second piston and configured to provide hydraulic pressure for driving the first piston and the second piston.
Regarding claim 12, Raghavan/Bucknor teaches the powertrain as modified according to the claim 10, wherein: a first clutch (750) is disposed between the input shaft (17) and the first rotary element (736) of the complex planetary gear set, and a second clutch (752) is disposed between the input shaft (17) and the second rotary element (732) of the complex planetary gear set.

Allowable Subject Matter
Claims 3, and 13 are objected to as been dependent upon a rejection base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 3 and 13, the prior art does not disclose or render obvious the first rotary element is implemented by connecting a first ring gear of the first planetary gear set and a second sun gear of the second planetary gear set; the second rotary element is a second ring gear of the second planetary gear set; the third rotary element is a first sun gear of the first planetary gear set; and the fourth rotary element is implemented by connecting a first carrier of the first planetary gear set and a second carrier of the second planetary gear set, in combination with the other elements required by the claim. For example, the planetary gearset members connected to the various components are different and switching them all would provide completely different ratios which would result in a different order of gears requiring a complete redesign of the transmission.
For example, prior art of record Raghavan et al. (US 20060240929 A1) discloses a similar powertrain wherein the first rotary element 736 is implemented by connecting a first 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/F. P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655